                           IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF UTAH

LONNIE J. WASHBURN,                                  MEMORANDUM DECISION AND
                                                     ORDER DENYING DEFENDANT’S
                       Plaintiff,                    MOTION TO DISMISS AND
                                                     PLAINTIFF’S REQUEST FOR ENTRY OF
v.                                                   DEFAULT
WRAG PROPERTIES, INC.,
                                                     Case No. 2:19-CV-76 TS
                       Defendant.
                                                     District Judge Ted Stewart


       This matter is before the Court on Defendant’s Motion to Dismiss and Plaintiff’s Request

for Entry of Default. For the reasons discussed below, the Court will deny Defendant’s Motion

and Plaintiff’s Request.

                                         I. BACKGROUND

       Plaintiff received permission to proceed in forma pauperis on February 6, 2019, and his

Complaint was filed the same day. Plaintiff asserts a single cause of action under the Residential

Lead-Based Paint Hazard Reduction Act (“RLPHRA”). Relevant here, the RLPHRA requires

that a seller or lessor “disclose to the purchaser or lessee the presence of any known lead-based

paint, or any known lead-based paint hazards, in such housing and provide to the purchaser or

lessee any lead hazard evaluation report available to the seller or lessor.” 1 The RLPHRA

provides a private right of action for treble damages for violation of the Act’s disclosure




       1
           42 U.S.C. § 4852d(a)(1)(B).


                                                 1
requirements. 2 Plaintiff alleges that Defendant violated the disclosure requirements and seeks

treble damages totaling $223,440.

       Plaintiff served Defendant on February 25, 2019, making March 18, 2019, the deadline

for filing a responsive pleading. 3 Defendant did not file a responsive pleading by that date.

Rather, the following day, March 19, 2019, Defendant filed a Motion to Dismiss and Plaintiff

filed his Request for Entry of Default. Defendant has failed to respond to Plaintiff’s Request and

the time for doing so has expired. Plaintiff opposes Defendant’s Motion to Dismiss, arguing that

default should be entered.

                                             II. DISCUSSION

A.     REQUEST FOR ENTRY OF DEFAULT

       Federal Rule of Civil Procedure 55(a) provides that “[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.” As discussed above,

Defendant failed to timely plead or otherwise defend. However, the Clerk has not entered

default.

       The Court declines to enter default and even if default had been entered, it would be set

aside. The Court may set aside a default for good cause. 4 The good cause standard is a liberal

one because “[t]he preferred disposition of any case is upon the merits and not by default

judgment.” 5 “In deciding whether to set aside an entry of default, courts may consider, among


       2
           Id. § 4852d(b)(3), (4).
       3
           Fed. R. Civ. P. 12(a)(1)(A)(i).
       4
           Fed. R. Civ. P. 55(c).
       5
           Gomes v. Williams, 420 F.3d 1364, 1366 (10th Cir. 1970).


                                                   2
other things, ‘whether the default was willful, whether setting it aside would prejudice the

adversary, and whether a meritorious defense is presented.’” 6

         Here, there is no evidence that Defendant’s failure to timely respond was willful, nor is

there evidence that allowing this case to proceed on the merits would prejudice Plaintiff. This is

especially true given that Defendant filed a responsive pleading just one day late. Finally,

Defendant’s Motion to Dismiss reflects that there may be a meritorious defense to be presented.

Therefore, the Court will not enter default at this time.

B.       MOTION TO DISMISS

         In considering a motion to dismiss for failure to state a claim upon which relief can be

granted under Rule 12(b)(6), all well-pleaded factual allegations, as distinguished from

conclusory allegations, are accepted as true and viewed in the light most favorable to Plaintiffs as

the nonmoving party. 7 Plaintiffs must provide “enough facts to state a claim to relief that is

plausible on its face,” 8 which requires “more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” 9 “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’ Nor does a complaint suffice if it

tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” 10




         6
        Pinson v. Equifax Credit Information Servs., Inc. 316 F. App’x 744, 750 (10th Cir.
2009) (quoting Dierschke v. O’Cheskey, 975 F.2d 181, 183 (5th Cir. 1992)).
         7
             GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1384 (10th Cir.
1997).
         8
             Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
         9
             Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         10
              Id. (quoting Twombly, 550 U.S. at 557) (alteration in original).


                                                     3
       “The court’s function on a Rule 12(b)(6) motion is not to weigh potential evidence that

the parties might present at trial, but to assess whether the plaintiff’s complaint alone is legally

sufficient to state a claim for which relief may be granted.” 11 As the Court in Iqbal stated,

       [o]nly a complaint that states a plausible claim for relief survives a motion to
       dismiss. Determining whether a complaint states a plausible claim for relief will
       . . . be a context-specific task that requires the reviewing court to draw on its
       judicial experience and common sense. But where the well-pleaded facts do not
       permit the court to infer more than the mere possibility of misconduct, the
       complaint has alleged—but it has not shown—that the pleader is entitled to
       relief. 12

       In considering a motion to dismiss, a district court not only considers the complaint, “but

also the attached exhibits,” 13 the “documents incorporated into the complaint by reference, and

matters of which a court may take judicial notice.” 14 The Court “may consider documents

referred to in the complaint if the documents are central to the plaintiff’s claim and the parties do

not dispute the documents’ authenticity.” 15

       Defendant seeks dismissal, arguing that Plaintiff has failed to provide an exhibit or

allegation that there is lead-based paint at his dwelling. Defendant’s Motion suffers from two

fatal flaws. First, it ignores and contradicts the allegations in the Complaint. As set forth above,

the Court must accept the allegations in the Complaint as true and view them in the light most

favorable to Plaintiff. Here, Plaintiff has alleged that Defendant failed to disclose the presence

of lead paint. Implicit within this statement is the presence of lead paint in the dwelling.

       11
            Miller v. Glanz, 948 F.2d 1562, 1565 (10th Cir. 1991).
       12
            Iqbal, 556 U.S. at 679 (internal citations and quotation marks omitted).
       13
         Commonwealth Prop. Advocates, LLC v. Mortg. Elec. Registration Sys., Inc., 680 F.3d
1194, 1201 (10th Cir. 2011).
       14
            Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).
       15
            Jacobsen v. Deseret Book Co., 287 F.3d 936, 941 (10th Cir. 2002).


                                                  4
       Second, Defendant relies on documents outside the Complaint to support its argument.

Defendant has provided the Declaration of James Garner and an attached invoice to refute

Plaintiff’s allegations. The Court cannot consider either document at this stage. Defendant

essentially asks the Court to disregard Plaintiff’s allegations and, instead, consider its contrary

evidence as dispositive of this action. This is something the Court cannot do at this stage.

Therefore, Defendant’s Motion to Dismiss must be denied.

                                        III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion to Dismiss (Docket No. 7) is DENIED. It is further

       ORDERED that Plaintiff’s Request for Entry of Default (Docket No. 8) is DENIED.

       DATED this 18th day of April, 2019.

                                               BY THE COURT:



                                               Ted Stewart
                                               United States District Judge




                                                  5
